Citation Nr: 1035244	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for residuals of a cut on 
the inner left thigh (right thigh scar).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 
1952 to January1956.  The Veteran also had service with the Army 
National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As support for his claims, the Veteran testified at a 
videoconference hearing in August 2007, before the undersigned 
Veterans Law Judge (VLJ) of the Board.  
A transcript of these proceedings has been associated with the 
Veteran's claims file.  

In March 2008, the Board remanded the issues of entitlement to 
service connection for diabetes mellitus type II, migraine 
headaches, and residuals of a cut to the left inner thigh (right 
thigh scar) to the RO, via the Appeals Management Center (AMC), 
in Washington, DC, for additional development and consideration.  
In May 2010, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny these claims and returned the file to 
the Board for further appellate review.  As such, the Board is 
deciding the claim for service connection for diabetes.  

Unfortunately, still further development and consideration is 
needed for the migraine headaches and right thigh scar claims, 
which are addressed in the REMAND portion of the decision below 
and is again REMANDED to the AMC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent and credible evidence that any current 
Type II diabetes mellitus disability is etiologically linked to 
the Veteran's military service.  Indeed, the March 2009 VA 
examination report provides competent evidence specifically 
discounting the notion that his diabetes is etiologically linked 
to service.  

2.  There is no competent and credible evidence of in-service 
incurrence of diabetes, either during a period of active duty or 
ACDUTRA.  His STRs fail to confirm any episodes of passing out 
due to blood sugar problems during service, as he alleges.


CONCLUSION OF LAW

The Veteran's Type II diabetes mellitus was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 
2003, February 2004, and April 2008.  These letters informed him 
of the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March and April 2006 and April 2008 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  And 
of equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated the 
Veteran's claim in the May 2010 SSOC - including considering the 
additional evidence received in response to that additional 
notice.  See again, Mayfield IV and Prickett, supra.  
So the timing defect in the notice has been rectified.  It 
follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not 
warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran submitted private 
treatment records and personal statements.  The RO obtained 
his service treatment records (STRs), service personnel records 
(SPRs), National Guard service records, VA treatment records, and 
at the Board's remand request arranged for a VA compensation 
examination for a medical nexus opinion concerning the cause of 
his diabetes and migraine headaches, respectively - including, 
in particular, in terms of whether each is attributable to his 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Notably, the Board primarily remanded this case in March 2008 so 
the AMC might obtain a VA compensation examination and opinion 
and outstanding VA treatment records, which have since been 
obtained.  Notably, the NPRC informed the AMC there are no 
remaining Army National Guard records it can provide.  The Board 
is therefore satisfied there was substantial compliance with this 
remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) 
and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  The Board 
is therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Diabetes

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Certain chronic diseases such as diabetes mellitus will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within one 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2009).  ACDUTRA is, among other things, full-time duty in the 
Armed Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2009).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled or 
died from an injury, albeit not disease, incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

National Guard duty is distinguishable from other Reserve service 
in that a member of the National Guard may be called to duty by 
the governor of their state.  "[M]embers of the National Guard 
only serve the federal military when they are formally called 
into the military service of the United States [, at] all other 
times, National Guard members serve solely as members of the 
State militia under the command of a state governor."  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007).  

"Therefore, to have basic eligibility for Veterans benefits 
based on a period of duty as a member of a state National Guard, 
a National Guardsman must have been ordered into Federal service 
by the President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions of 
32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.



The Veteran testified, at his August 2007 Board hearing, that he 
fell in service while marching.  He indicated that he was 
diagnosed with diabetes mellitus in 1983, but thinks that he had 
symptoms of the disability in service, indicating that he may 
have passed out in service due to blood sugar problems.  See 
August 2007 hearing testimony, at 4-5.  

There is no disputing that the Veteran is currently diagnosed 
with Type II Diabetes Mellitus, as shown by VA and private 
treatment records.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  However, turning to the Veteran's 
contentions, there is simply no evidence of in-service incurrence 
of diabetes.  There is no documented complaint, treatment, or 
diagnosis of diabetes either during his period of active duty or 
ACDUTRA in the National Guard, providing highly probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  Although he states he may have had symptoms of diabetes 
during service, a review of his active duty and National Guard 
records also fails to confirm any episode when he fainted due to 
blood sugar problems.  See id.

Moreover, there is also no competent evidence that etiologically 
links his current diabetes to his active duty or to a period of 
Army National Guard ACDUTRA.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  In fact, there is competent medical evidence 
specifically discounting the notion that the Veteran's diabetes 
is attributable to service.  The March 2009 VA examiner opined, 
"...the diabetes is less likely than not associated with 
service."  The examiner reasoned that it was diagnosed post-
service, as well as initially indicating that diabetes was not 
documented in service.

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of this claim.  
In a December 2003 statement, he stated that he believes he has 
two burning itching ulcers on his right leg due to his diabetes.  
He also testified that, starting in service, he had symptoms of 
continual thirst, went to the bathroom often, and became infected 
easily, which he now apparently attributes to the possible onset 
of diabetes during service.  See August 2007 hearing testimony, 
at 4.  He is competent to proclaim having experienced these 
symptoms, even as a layman, since they are within the purview of 
the five senses.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); also Barr v. Nicholson, 21 Vet. App. 303 (2007).  On the 
other hand, he is not also competent to then attribute these 
symptoms to his currently diagnosed diabetes, let alone back to 
his period of active duty or ACDUTRA, especially given the 
medically complex nature of the disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons generally are incompetent to 
render medical opinions regarding etiology of conditions).  

Regarding his allegation that his diabetes developed during 
service, there is no competent and credible, i.e., ultimately 
probative, evidence indicating the diabetes occurred during his 
military service.  His competency to make this claim must be 
distinguished from the weight and credibility of his lay 
testimony, which are factual determinations going to the ultimate 
probative value of this evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And 
here, as mentioned, his records concerning his service simply do 
not confirm that he ever passed out during service, let alone 
from blood sugar problems related to diabetes.  Moreover, his 
personal statements regarding in-service incurrence and 
continuity of pain symptoms are inconsistent.  Indeed, in a 
December 2003 statement, the Veteran admitted that he did not 
discover his diabetes until 1982, while teaching on an Indian 
reservation.  And significantly, he is not certain that his 
diabetes is attributable to his military service.  Indeed, he 
further admitted, "I have no idea how I got it."  The Board 
finds his assertions concerning unproven in-service symptoms of 
diabetes to be not credible.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for diabetes.  So there is 
no reasonable doubt to resolve in the Veteran's favor, and this 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  


REMAND

Unfortunately a review of the evidence in this case reveals that 
the RO did not comply with the Board's March 2008 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders 
of the Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

While some of the ordered development was accomplished, such as 
obtaining outstanding VA treatment records and attempting to 
obtain any remaining National Guard records (since then, the NPRC 
indicated there are no further National Guard records), other 
development requested by the Board was not accomplished.  
In particular, the Board previously requested the AMC to order a 
VA examination to determine whether the Veteran has a headache 
disability or residuals of a cut to the inner thigh, to include 
muscle and nerve damage, as well as painful scar, which are 
related to or had its onset during service.  The Board found such 
an examination was necessary to adjudicate these claims, pursuant 
to VCAA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  



And upon remand, the AMC did arrange a VA compensation 
examination in March 2009 for the migraine headaches and left 
thigh residuals claims.  The recent VA examiner confirmed the 
Veteran's has a left thigh scar disability matching the claimed 
residuals of a cut on the inner left thigh.  Specifically, 
physical examination revealed the Veteran has a well-healed scar, 
on the medial aspect of his left thigh, mid aspect, measuring 
2.5cm by 0.2cm.  Notably, the scar was superficial, not painful 
on examination, with no adherence to the underlying tissue, not 
unstable, not elevated or depressed, with no limitation of motion 
or other limitation of function due to the scar.  

So, the examination results confirm the Veteran has a residual 
scar on his left thigh, albeit without functional residual 
impairment or pain on examination.  Quite unfortunately, however, 
the VA examiner failed to discuss the etiology of the Veteran's 
left thigh scar.  In light of Stegall, further development is 
required.

The headaches claim must also be remanded for further medical 
opinion, as the previous VA examination and opinion report was 
inadequate.  The March 2009 VA examiner assessed the nature and 
etiology of the Veteran's current migraine headaches.  The 
examiner stated, "with regard to the headache, he was noted to 
have headache, which was associated with [an] eye problem while 
in service.  The current headache is less likely associated with 
the headache noted in service."  
Significantly, though, the examiner did not offer a rationale in 
support of his conclusion. 

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
claims file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions.  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review of 
the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most of 
the probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 395, 304 (2008).

Unfortunately, without any known rationale, the Board finds the 
March 2009 VA examiner's opinion concerning nexus for the 
migraine headaches claim is inadequate to decide the appeal.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for another VA 
compensation examination(s) to determine 
the nature and etiology of his current 
migraine headaches disability and left 
thigh scar disability (claimed as 
residuals of a cut to the inner thigh, to 
include muscle and nerve damage, as well 
as painful scar), respectively.  He is 
hereby advised that failure to report for 
this scheduled VA examination, without 
good cause, may have adverse consequences 
on these claims.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary. The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical and 
other history.



Based on a comprehensive review of the 
claims file and objective clinical 
evaluation, the designated examiner is 
asked to confirm whether the Veteran 
currently has the claimed disabilities of 
migraine headaches and a left thigh scar.  
If he does, then the examiner must also 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
probable) these conditions are 
attributable to the Veteran's military 
service.  That is, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such 
disability was caused by or had its onset 
during service, within one year of 
service, or during active duty for 
training with the National Guard.  

In making this important determination, 
the examiner is particularly requested to 
consider the relevant complaints the 
Veteran had while in service and the 
pertinent diagnoses.

The examiner must discuss the rationale of 
all opinions expressed, whether favorable 
or unfavorable to the claims.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.



2.  Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


